UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7121


DENSIL JONES,

                      Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA; JONATHAN MINER,

                      Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:11-hc-02027-D)


Submitted:   December 15, 2011            Decided:   December 20, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Densil Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Densil Jones, a federal prisoner, appeals the district

court’s order denying relief on his 28 U.S.C.A. § 2241 (West

2006 & Supp. 2011) petition.             We have reviewed the record and

find   no   reversible    error.        Accordingly,     we    affirm   for   the

reasons stated by the district court.                Jones v. United States,

No. 5:11-hc-02027-D (E.D.N.C. Aug. 5, 2011).                   We deny Jones’s

motions for appointment of counsel and for judicial notice of

the designation of his habeas corpus petition.                 We dispense with

oral   argument   because       the    facts   and   legal     contentions    are

adequately    presented    in    the    materials     before    the   court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2